FILED
                             NOT FOR PUBLICATION                             JUN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HASSANEN ABDULKARIM                              No. 06-72349
MOHAMED,
                                                 Agency No. A075-643-930
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Hassanen Abdulkarim Mohamed, a native and citizen of Somalia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing his

appeals from an immigration judge’s (“IJ”) decisions denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s findings of fact, including adverse credibility

findings. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001). We grant the

petition for review and remand.

      The IJ’s finding that Mohamed used a boiler-plate asylum application is not

supported by the record, because Mohamed substantially amended his application

and submitted a supplemental declaration. See Paramasamy v. Ashcroft, 295 F.3d

1047, 1052-54 (9th Cir. 2002) (rejecting the agency’s reliance on “perceived

inconsistencies not based on the evidence”). In addition, the IJ’s finding that

Mohamed’s identity was in doubt because he used fraudulent documents to leave

Kenya and enter the United States is not supported because Mohamed’s use of the

false documents was consistent with his asylum claim. See Kaur v. Ashcroft, 379

F.3d 876, 889 (9th Cir. 2004). The IJ’s findings that Mohamed was not credible

because he provided an “unpalatable” explanation for possessing his mother’s

ration card, failed to display sufficient emotion and nervousness while testifying,

and was able to recall the precise dates of the attack on his family home and other

events are based on improper speculation or conjecture. See Ge v. Ashcroft, 367

F.3d 1121, 1124-25 (9th Cir. 2004). Further, the IJ’s perception that Mohamed

should have described the Tunni clan as patrilineal is not a basis for an adverse


                                          2                                       06-72349
credibility finding, when Mohamed described multiple other Tunni clan

characteristics consistent with documents in the record. See Li v. Holder, 629 F.3d

1154, 1158 (9th Cir. 2011). Finally, the IJ’s remaining findings impermissibly rely

upon minor details that did not go to the heart of Mohamed’s claim. See

Garrovillas v. INS, 156 F.3d 1010, 1014 (9th Cir. 1998). Accordingly, substantial

evidence does not support the IJ’s adverse credibility determination. See Tekle v.

Mukasey, 533 F.3d 1044, 1055-56 (9th Cir. 2008).

      We reverse the IJ’s determination that Mohamed filed a frivolous asylum

application because it is based on unsupported adverse credibility findings.

      Accordingly, we remand for the agency to assess Mohamed’s asylum,

withholding of removal, and CAT claims on the merits, deeming his testimony

credible. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-Olarte

v. Holder, 555 F.3d 1089, 1093-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                    06-72349